       Case 6:19-mj-00036-JDP Document 17 Filed 09/08/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY Bar # 5505144
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorneys for Defendant
     DUANE VON EITZEN
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                     Case No. 6:19-mj-00036 JDP

12                    Plaintiff,                   STIPULATION TO MODIFY SENTENCE

13   vs.

14   DUANE VON EITZEN

15                    Defendant.

16
17          The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,

18   counsel for the government, and Benjamin A. Gerson, Assistant Federal Defender, counsel for the
19   defendant, Duane Von Eitzen, hereby stipulate and jointly move this court to modify the terms of
20   Mr. Von Eitzen’s sentence.

21          On July 9, 2019 the Honorable Jeremy Peterson sentenced Mr. Von Eitzen to 12 months
22   unsupervised probation, a $250.00 fine, 60 hours of community service, and the 100 AA meetings,
23   and to obtain his driver’s license. To date, Mr. Von Eitzen has paid his fine and completed a

24   substantial portion of the AA meetings through clinically supervised counselling. However,
25   because of the ongoing COVID-19 pandemic, the opportunity to perform community service has
26   been severely limited. Very few non-profit organizations will allow volunteers out of an
27   abundance of caution to avoid spreading the virus. Mr. Von Eitzen now asks the court to modify
28   her sentence of probation to allow payment of an additional $300.00 in lieu of community service.
        Case 6:19-mj-00036-JDP Document 17 Filed 09/08/20 Page 2 of 3


 1   In addition, Mr. Von Eitzen is to provide proof that he is medically ineligible for a driver’s license.

 2   Mr. Von Eitzen is to complete the modified terms of his probation by November 12, 2020. Mr.

 3   Von Eitzen’s term of probation is extended until January 12, 2020, with a review hearing on

 4   December 15, 2020. The government does not object.

 5                                                   Respectfully submitted,

 6                                                   McGREGOR SCOTT
                                                     United States Attorney
 7
 8   Dated: September 4, 2020                        /s/ Sean Anderson
                                                     Sean Anderson
 9                                                   Acting Legal Officer
                                                     National Park Service
10                                                   Yosemite National Park

11
12   Dated: September 4, 2020                        HEATHER E. WILLIAMS
                                                     Federal Defender
13
14                                                   /s/ Benjamin A. Gerson
                                                     BENJAMIN A. GERSON
15                                                   Assistant Federal Defender
                                                     Attorney for Defendant
16                                                   DUANE VON EITZEN

17
18
19
20
21
22
23
24
25
26
27
28

       Von Eitzen – Stipulation to Modify Sentence
     ddA                                               -2-
        Case 6:19-mj-00036-JDP Document 17 Filed 09/08/20 Page 3 of 3


 1                                                   ORDER

 2             Good cause appearing, the above stipulation the terms of probation in case No. 6:19-mj-

 3   00036-JDP, is hereby accepted and adopted as the order of this court.

 4
 5   IT IS SO ORDERED.

 6
 7   Dated:         September 4, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       Von Eitzen – Stipulation to Modify Sentence
     ddA                                              -3-
